Proceeding pursuant to CPLR article 78 to review a determination of the Town Board of the Town of Greenburgh, dated May 13, 1981, which denied petitioner’s application for a cabaret license. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The Town Board of the Town of Greenburgh has the authority and power to license and regulate cabarets within its geographic jurisdiction (see Town Law, § 130, subds 12, 15; § 136, subds 3, 4; § 137). On the record before us, substantial evidence exists to support the board’s determination denying petitioner’s application for a cabaret license (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; CPLR 7803, subd 4). Mollen, P. J., Hopkins, Titone, Weinstein and Bracken, JJ., concur.